Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 1 of 24 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
     anoush@handslawgroup.com
 2   PETER SHAHRIARI (State Bar No. 237074)
     peter@handslawgroup.com
 3   ANI AVETISYAN (State Bar. No. 266679)
     ani@handslawgroup.com
 4   LAURA STEVEN (State Bar. No. 332168)
     laura@handslawgroup.com
 5
     THE LAW OFFICE OF HAKIMI &
 6   SHAHRIARI
     1800 Vine Street
 7   Los Angeles, CA 90028
 8   Telephone: (888) 635 - 2250
     Facsimile: (213) 402 - 2170
 9
     Attorneys for Plaintiff,
10   PHILLIP WALKER
11
12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
13
14   Phillip Walker,                          Case No.:
15
              Plaintiff,
16
     v.                                       COMPLAINT FOR VIOLATIONS
17                                            OF: AMERICANS WITH
     Inglewood Center, an entity of unknown   DISABILITIES ACT OF 1990, 42
18   form; and Does 1-10,                     U.S.C. § 12181 et seq.; UNRUH
                                              CIVIL RIGHTS ACT, CALIFORNIA
19                                            CIVIL CODE § 51 et seq.
               Defendants.
20
21
22                                            DEMAND FOR JURY TRIAL

23
24
25        Most Americans, especially Seniors, become disabled at some point in life…
26
27
28

                                        COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 2 of 24 Page ID #:2



 1         Plaintiff Phillip Walker (hereinafter referred to as “Plaintiff,”) complains of
 2
     Inglewood Center, an entity of unknown form; and Does 1-10 (each, individually a
 3
 4   “Defendant,” and collectively “Defendants”), and alleges as follows:

 5                              I.     PARTIES
 6
           1.      Phillip Walker is a senior citizen who has trouble walking. Advanced
 7
     arthritis in his right hip has impaired his walking and standing ability. He uses a
 8
     seat cane. Advanced arthritis in his right hip has impaired his walking and
 9
10   standing ability. He also has difficulty moving his upper torso and lower body in

11   concert. Plaintiff is qualified as being disabled pursuant to 42 USC Section

12   12102(2)(A), the California Unruh Civil Rights Act, Sections 51, et seq. and 52,
13   et seq., and other statutory laws which protect the rights of “disabled persons”.
14   Plaintiff is a California resident with physical disabilities. Plaintiff has been issued
15   a blue permanent disability Disabled Person Parking Placard by the State of
16   California.
17         2.      Defendant Inglewood Center, an entity of unknown form owned the
18
     property (“Property”) located at 310 E Florence Avenue, Inglewood, CA 90301, at
19
20   all relevant times.
21         3.      There is a business establishment on the Property known as “Antojitos
22
     Martin” hereinafter “business”).
23
24         4.      DOES 1 through 10 were at all relevant times lessors, lessees, property
25
     owners, subsidiaries, parent companies, employers, employees, agents, corporate
26
     officers, managers, principles and/or representatives of Defendants. Plaintiff is
27
28   unaware of the true names and capacities of Defendants sued herein, as DOES 1
                                            2
                                        COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 3 of 24 Page ID #:3



 1   through 10, inclusive, and therefore, sues those Defendants by fictitious names.
 2
     Plaintiff requests that the Court grant leave to amend this complaint to allege the
 3
 4   true names and capacities when determined by whatever source.

 5         5.     Plaintiff alleges that Defendants at all times have been and are relevant
 6
     to this cause of action, the owners, franchisees, lessees, general partners, limited
 7
 8   partners, agents, employees, employers, represent partners, subsidiaries, partner
 9   companies, and/or joint ventures of the remaining Defendants and were acting
10
     within the course and scope of that relationship. Plaintiff is further informed and
11
12   believes and alleges that each of the Defendants gave consent to, ratified, and/or
13   authorized the acts alleged of each of the remaining defendants.
14
           6.     Plaintiff visited the public accommodations owned and operated by
15
16   Defendants with the intent to purchase and/or use the goods, services, facilities,
17   privileges, advantages, or accommodations operated and/or owned by Defendants.
18
                               II.    JURISDICTION & VENUE
19
20         7.     This Court has subject matter jurisdiction over this action pursuant to
21
     28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22
     Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
23
24         8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
25
     action, arising from the same nucleus of operative facts and arising out of the same
26
     transactions, is also brought under California’s Unruh Civil Rights Act, which act
27
28   expressly incorporates the ADA.
                                           3
                                       COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 4 of 24 Page ID #:4



 1          9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
 2
     founded on the fact that the real property which is the subject of this action is
 3
 4   located in this district and that Plaintiff’s cause of action arose in this district.

 5                               III.   FACTS
 6
            10.    The Property owned by Defendants is a facility which is open to the
 7
 8   public and is a business establishment.
 9          11.    Plaintiff alleges that the Property has been newly constructed and/or
10
     underwent remodeling, repairs, or alterations since 1992, and that Defendants have
11
12   failed to comply with California access standards which applied at the time of each
13   new construction and/or alteration or failed to maintain accessible features in
14
     operable working condition.
15
16          12.    Plaintiff visited the Property during the relevant statutory period on
17   three (3) separate occasions, in October 2019, August 2020 and September 2020 to
18
     patronize the business.
19
20          13.    Defendants did not offer persons with disabilities with equivalent
21
     facilities, privileges and advantages offered by Defendants to other patrons.
22
            14.    Plaintiff encountered barriers (both physical and intangible) that
23
24   interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
25
     services, privileges, and accommodations offered at the Property.
26
            15.    Parking for patrons visiting the Property are among the facilities,
27
28   privileges, and advantages offered by Defendants to patrons of the Property.
                                            4
                                        COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 5 of 24 Page ID #:5



 1         16.    However, there is no accessible parking for disabled patrons. Not one
 2
     single space. The parking space designated for disabled persons does not comply
 3
 4   with the Americans with Disabilities Act (“ADA”).

 5         17.    The parking area does not comply with the latest California Building
 6
     Codes (“2010 CBC”).
 7
 8         18.    Parking is one of the facilities, privileges, and advantages offered by
 9   Defendants to patrons of the Property.
10
           19.    When Plaintiff visited the Property, Plaintiff experienced access
11
12         barriers related to parking, signage, restrooms, and paths of travel.
13         Plaintiff encountered the following barriers at Defendant’s Property:
14
15
16         VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
17         ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route
18
           of travel.) An accessible route of travel is not provided to all entrances and
19
20         portions of the building, entrances and/or between the building and a public
21         way.
22
23
24         VIOLATION of 2010 CBC § 1127B.1. (No accessible exterior route.)
25
           There was no accessible path of travel into the building entrances. There is
26
           no safe way for Plaintiff to travel from the parking area to the entrance of the
27
28         Property.
                                          5
                                      COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 6 of 24 Page ID #:6



 1
 2
 3         VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).

 4         (Directional signage.) There is no directional signage showing an accessible
 5
           path of travel.
 6
 7
 8
           VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
 9
10         sign – towed vehicle information.) The unauthorized parking towed vehicle
11         sign must state information regarding the tow company and telephone
12
           number. Although towed vehicle information is provided, it is obscured
13
14         by a bolt which makes it difficult to read.
15
16
           VIOLATION of 2010 ADAS 403.3. (Path of travel- cross slope.) The cross
17
18         slope of the accessible path of travel is greater than two (2) percent.
19
20
           VIOLATION of 2010 CBC § 1129B.3; 1991 ADAS § 4.6.3; 2010 ADAS §
21
22         502.2. (Faded paint – accessible space lines.) The paint used for the
23
           designated accessible parking space is so worn and aged that it cannot be
24
           seen. This makes it unclear where the actual parking space is. The required
25
26         width dimensions are not painted as required. This makes it difficult for
27
           Plaintiff to park in the designated space.
28
                                          6
                                      COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 7 of 24 Page ID #:7



 1         VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Width of
 2
           space). The parking space designated for disabled persons measures less than
 3
 4         nine (9) feet wide. This makes it difficult for Plaintiff to park in the

 5         designated space.
 6
 7
 8         VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Length of
 9         space.) The designated disabled parking space measures less than eighteen
10
           (18) feet long, which makes it difficult for Plaintiff to park in the designated
11
12         space.
13
14
           VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.6.8. (Abrupt
15
16         changes in level.) The path of travel from the space reserved for disabled
17         patrons has an uneven ground surface with changes in level exceeding one-
18
           half inch.
19
20
21         VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
22
           § 502.4. (Slope of parking space.) The parking space reserved for disabled
23
24         patrons has surface slopes in it that are greater than 2%.
25
26
           VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
27
28         § 502.4. (Slope of adjacent access aisle.) The adjacent loading/unloading
                                           7
                                       COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 8 of 24 Page ID #:8



 1         access aisle for the space reserved for disabled persons has surface slopes in
 2
           it that are greater than 2%.
 3
 4
 5         VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
 6
           2010 ADAS § 4.6.3. (Length of adjacent access aisle.) The adjacent access
 7
 8         aisle to the designated disabled parking space is less than 18 feet long. This
 9         makes it difficult for Plaintiff to use the adjacent space to safely disembark
10
           from the car.
11
12
13         VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
14
           2010 ADAS § 4.6.3. (Width of adjacent access aisle.) The adjacent
15
16         loading/unloading access aisle to the designated disabled parking space is
17         less than five (5) feet wide. This makes it difficult for Plaintiff to use the
18
           adjacent space to safely disembark from the car.
19
20
21         VIOLATION of 2010 CBC § 1129B.3.1; 1991 ADAS § 4.6.3; 2010 ADAS
22
           § 502.3. (No loading/unloading access aisle.) The adjacent loading/unloading
23
24         access aisle for the accessible parking space is missing entirely. This makes
25
           it difficult for Plaintiff to use the adjacent space to safely disembark from the
26
           car.
27
28
                                          8
                                      COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 9 of 24 Page ID #:9



 1
 2
           VIOLATION of 2010 CBC § 1129B.4. (Surface signage.) The paint used
 3
 4         for the designated accessible parking spaces is faded and cannot be seen.

 5         There is no compliant surface signage at the designated disabled parking
 6
           space. The International Access Symbol is so faded and worn that it cannot
 7
 8         be read. The street surface (pavement) signage is unreadable because the
 9         paint has faded.
10
11
12         VIOLATION of 2010 CBC § 1129B.3.1. (“NO PARKING” – ground
13         surface sign.) The words “NO PARKING” are fading from the adjacent
14
           loading/unloading access aisles. As a result, non-disabled patrons park in the
15
16         loading/unloading access aisles, blocking Plaintiff from being able to use the
17         access aisles. Cars and trucks park or block the access aisles because the
18
           paint is faded and difficult to read.
19
20
21
           VIOLATION 2010 CBC § 1129B.4; 1991 ADAS § 4.6.4; 2010 ADAS §
22
23         502.6. (Sign missing – accessible parking space.) The sign identifying the
24
           designated disabled accessible parking space is missing entirely.
25
26
27         VIOLATION 2010 CBC § 1129B.4. (Sign missing – $250 fine.) The sign
28
                                           9
                                       COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 10 of 24 Page ID #:10



  1         warning of the minimum $250 fine for unauthorized parking in the
  2
            designated disabled accessible parking space is missing entirely.
  3
  4
  5         VIOLATION of 2010 ADAS § 502.3. (Access aisles.) The adjacent
  6
            loading/unloading access aisle must adjoin an accessible route to an
  7
  8         accessible entrance. It does not.
  9
 10
 11         VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Changes in
 12         level of ground surface.) Within the only parking space reserved for disabled
 13
            patrons, the asphalt is uneven, with depressions, dips, divots, and uneven
 14
 15         ground. There are sunken parts. There are cracked parts. This makes
 16         travelling in this area difficult.
 17
 18
 19         VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Path from
 20         parking – uneven surface.) The path of travel from the designated disabled
 21
            parking spaces to the entrance has damaged ground which is uneven. The
 22
 23         damaged ground has pavement distresses. Parts of the ground surface are not
 24
            flush. The surface of the ground within the designated path of travel leading
 25
            into the entrance is not flat. This makes traveling in this area difficult. The
 26
 27         path of travel from the designated disabled parking spaces to the entrance
 28
                                            10
                                         COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 11 of 24 Page ID #:11



  1         runs into these pavement distresses which have caused changes in level
  2
            greater than one-half inch, but no ramp is provided. These steep changes in
  3
  4         level create uneven surfaces. The types of pavement distresses which exist

  5         include but are not limited to: alligator (fatigue) cracking, joint reflection
  6
            cracking, potholes, asphalt bleeding, patching near utilities, block cracking,
  7
  8         raveling, stripping , corrugation and shoving, and depressions. These
  9         pavement distresses are made worse and exacerbated by designs which do
 10
            not follow the ADAAG. These areas should be fixed immediately because
 11
 12         they are also a tripping and falling hazard.
 13
 14
            VIOLATION of 2010 CBC §§ 1120B.2, 1133B.7.4; 2010 ADAS §§ 302.1,
 15
 16         303.3. (Path from parking – uneven surface.) The path of travel from the
 17         designated disabled parking space to the entrance has damaged ground that is
 18
            uneven. The damaged ground is uneven with loose material. There are
 19
 20         cracks and uneven surfaces on the surface of the ground within the
 21         designated path of travel leading into the entrance. This makes traveling in
 22
            this area difficult. The path of travel from the designated disabled parking
 23
 24         space to the entrance runs into cracks and changes in level greater than one-
 25
            half inch, but no ramps are provided. These steep changes in level create
 26
            uneven surfaces.
 27
 28
                                           11
                                        COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 12 of 24 Page ID #:12



  1         VIOLATION of 2010 CBC § 1129B.3.1; 2010 ADAS § 502.6; ADAS §
  2
            4.6.3. (Marked path of travel.) There is no marked path of travel from the
  3
  4         disabled parking space to the entrance. There is no safe way for Plaintiff to

  5         park there and then travel to the entrance of the Property.
  6
  7
  8         VIOLATION of 2010 CBC § 1133B.7.1. (Walks/sidewalks minimum
  9         width.) The walkway leading into the business does not have a minimum
 10
            width of forty-eight (48) inches.
 11
 12
 13         VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.3.8. (Walks/
 14
            sidewalks – changes in level.) The walkway leading into the business does
 15
 16         not have a continuous common surface because there are abrupt changes in
 17         level of more than one-half inch.
 18
 19
 20         VIOLATION of 2010 CBC § 1133B.5.1; 1991 ADAS § 4.8.1. (Ramps.)
 21         The accessible route of travel has a slope greater than 1:20 (5%) but is not a
 22
            compliant ramp.
 23
 24
 25
            VIOLATION of 2010 CBC § 1133B.5.3.1; 1991 ADAS § 4.8.6. (Maximum
 26
            cross slope of ramp.) The cross slope of the ramp was greater than 2%.
 27
 28
                                          12
                                       COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 13 of 24 Page ID #:13



  1         VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4. (Level ramp
  2
            landings.) Level ramp landings must be provided at the top and bottom of
  3
  4         each ramp. They are not provided.

  5
  6
            VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4(1). (Width of
  7
  8         ramp landings.) The landing of ramps must be at least as wide as the ramp
  9         run leading to it, but they are not.
 10
 11
 12         VIOLATION of 2010 CBC § 1133B.5.4.2; 1991 ADAS §§ 4.8.4(2),
 13         4.8.4(3). (Minimum landing width and length for top ramp landings.) The
 14
            ramp’s top landing is not sixty inches (60”) wide and long as required.
 15
 16
 17         VIOLATION of 2010 CBC § 1133B.5.4.2. (Minimum landing length for
 18
            bottom ramp landings.) The ramp’s bottom landing is not seventy-two
 19
 20         inches (72”) in length as required.
 21
 22
            VIOLATION of 2010 CBC § 1133B.5.4.6; 1991 ADAS § 4.8.4(3).
 23
 24         (Minimum landing size for change of direction in ramp.) The change of
 25
            direction in the ramp does not have a minimum landing size of 60” x 60”.
 26
 27
 28         VIOLATION of 2010 CBC § 1127B.5.7; 1991 ADAS § 4.7.7. (Detectable
                                           13
                                        COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 14 of 24 Page ID #:14



  1         warnings - curb ramp.) Detectable warnings extending the full width and
  2
            depth of the ramp are not installed where curb ramps lead to an accessible
  3
  4         route.

  5
  6
            VIOLATION of 2010 ADAS § 302.2. (Carpet.) Carpets and mats must be
  7
  8         securely attached to a stable surface. Carpeting must be securely attached so
  9         that it does not shift or buckle against wheeled traffic. The carpet and/or mat
 10
            inside the business is not secure and can cause rolling and buckling. Rolling
 11
 12         or buckling occurs when carpet is not properly secured and makes wheelchair
 13         maneuvering very difficult. It also creates a tripping hazard for those using
 14
            walkers and canes.
 15
 16
 17         VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Front door
 18
            entrance threshold and weather strip changes in level.) Inside the building,
 19
 20         the front door entrance threshold and weather strip has changes in level
 21         greater than one-half inch but provides no ramps. This makes traversing this
 22
            area difficult.
 23
 24
 25
            VIOLATION of 2010 CBC § 1115B.8.4; 1991 ADAS § 4.16.6; 2010
 26
            ADAS § 604.7. (Toilet paper dispenser.) The toilet tissue dispenser is
 27
 28         mounted more than twelve (12) inches from the front edge of the toilet seat,
                                          14
                                       COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 15 of 24 Page ID #:15



  1         making it hard for Plaintiff to use the toilet.
  2
  3
  4         VIOLATION of 2010 CBC § 1115B.6. (Sanitary facilities – door signage.)

  5         The sanitary facilities are missing door signage indicating an accessible
  6
            facility.
  7
  8
  9         VIOLATION of 2010 CBC § 1115B.4.1.3.3.2. (Toilet - rear grab bar
 10
            extension from centerline.) The toilet rear grab bar extending at least twelve
 11
 12         (12) inches on one side and twenty-four (24) inches on the other side from
 13         the centerline is not provided.
 14
 15
 16         VIOLATION of 2010 CBC § 1115B.4.1.3.3.2. (Toilet rear grab bar.) The
 17         grab bar on the wall behind the toilet, which is required to be at least thirty-
 18
            six (36) inches long, is not provided.
 19
 20
 21         VIOLATION of 2010 CBC § 1115B.4.1.3.3.2. (Toilet - rear grab bar
 22
            height.) The toilet rear grab bar centered thirty-three inches (33”) above and
 23
 24         parallel to the to the floor is not provided.
 25
 26
            VIOLATION of 2010 CBC § 1115B.4.1.3.3. (Toilet - side grab bar.) The
 27
 28         toilet side grab bar, that is required to be at least forty-two (42) inches long,
                                           15
                                        COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 16 of 24 Page ID #:16



  1         is not provided.
  2
  3
  4         VIOLATION of 2010 CBC § 1115B.4.1.3(3.1). (Toilet side grab bar -

  5         height.) The toilet side wall grab bar attached thirty-three (33) inches above
  6
            and parallel to the floor is not provided.
  7
  8
  9         VIOLATION of 2010 CBC § 1115B.4.1.3.3.1. (Toilet side grab bar –
 10
            distance from rear wall.) The grab bar on the wall to the side of (next to) the
 11
 12         toilet shall be attached no more than twelve (12) inches from the rear wall,
 13         and shall extend a minimum of fifty-four (54) inches from the rear wall, with
 14
            the front end position a minimum of twenty-four (24) inches in front of the
 15
 16         water closet.
 17
 18
            VIOLATION of 2010 CBC § 1117B.5.7; 1991 ADAS § 4.30.6; 2010
 19
 20         ADAS § 703.4. (Sanitary facilities – wall signage.) There is no signage on
 21         the wall approaching the restrooms.
 22
 23
 24         Plaintiff personally encountered the foregoing barriers.
 25
            20.    These inaccessible conditions denied Plaintiff full and equal access
 26
      and caused difficulty, humiliation, and/or frustration.
 27
 28         21.    The barriers existed during each of Plaintiff’s visits in 2019 and 2020.
                                          16
                                       COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 17 of 24 Page ID #:17



  1         22.      Plaintiff alleges that Defendants knew that the foregoing architectural
  2
      barriers prevented access. Plaintiff will prove that Defendants had actual knowledge
  3
  4   that the architectural barriers prevented access, and that the noncompliance with the

  5   ADA Accessibility Guidelines and Title 24 of the California Building Code was
  6
      intentional.
  7
  8         23.      Plaintiff intends visit the Property again soon. Currently, Plaintiff is
  9   reasonably deterred from returning to Defendants’ public accommodation facilities
 10
      because of the knowledge of barriers to equal access, relating to Plaintiff’s
 11
 12   disabilities, that continue to exist at the Property.
 13         24.      Defendants have failed to maintain in working and useable conditions
 14
      those features necessary to provide ready access to persons with disabilities.
 15
 16         25.      Defendants have the financial resources to remove these barriers
 17   without much expense or difficulty in order to make their Property more accessible
 18
      to their mobility impaired customers. The removal of these barriers is readily
 19
 20   achievable. The United States Department of Justice has determined that removal of
 21
      these types of barriers is readily achievable to remove.
 22
            26.      Defendants refuse to remove these barriers.
 23
 24         27.      On information and belief, Plaintiff alleges that Defendants’ failure to
 25
      remove these barriers was intentional, because the barriers are logical and obvious.
 26
      During all relevant times, Defendants had authority, control, and dominion over
 27
 28   these conditions; thus, the absence of accessible facilities was not a mishap, but
                                             17
                                          COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 18 of 24 Page ID #:18



  1   rather an intentional act.
  2
            28.    These barriers to access are described herein without prejudice to
  3
  4   Plaintiff citing additional barriers to access after further inspection by Plaintiff’s

  5   access agents, pursuant to Doran v 7-ELEVEN, Inc., 524 F3d 1034 (9th Cir. 2008)
  6
      (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
  7
  8   have all barriers that relate to his or her disability removed, regardless of whether
  9   he or she personally encountered them).
 10
         IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 11
 12       WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
 13                                  (Against All Defendants)
 14
            29.    Plaintiff alleges and incorporates by reference each and every
 15
 16   allegation contained in all prior paragraphs of this complaint.
 17         30.    Title III of the ADA prohibits discrimination against any person on the
 18
      basis of disability in the full and equal enjoyment of the goods, services, facilities,
 19
 20   privileges, advantages, or accommodations of any place of public accommodation
 21   by any person who owns, leases, or operates a place of public accommodation.
 22
      U.S.C. § 12182(a).
 23
 24         31.    Defendants discriminated against Plaintiff by denying “full and equal
 25
      enjoyment” and use of the goods, services, facilities, privileges, or accommodations
 26
      of Defendant’s facility during each visit and each incident of deterred visit.
 27
 28         32.    The acts and omissions of Defendants herein were/are in violation of
                                            18
                                         COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 19 of 24 Page ID #:19



  1   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
  2
            33.     Pursuant to the ADA, discrimination is a “failure to make reasonable
  3
  4   modifications in policies, practices or procedures, when such modifications are

  5   necessary to afford goods, services, facilities, privileges, advantages or
  6
      accommodations to individuals with disabilities, unless the entity can demonstrate
  7
  8   that making such modifications would fundamentally alter the nature of such goods,
  9   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
 10
      12182(b)(2)(A)(ii).
 11
 12         34.    The ADA requires removal of architectural barriers in existing
 13   facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv.)
 14
      (“discrimination includes … a failure to remove architectural barriers, and
 15
 16   communication barriers that are structural in nature, in existing facilities, … where
 17   such removal is readily achievable”). The term “readily achievable” is defined as
 18
      “easily accomplishable and able to be carried out without much difficulty or
 19
 20   expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
 21
      Standards of Accessible Design (“ADAS”), found at 28 C.F.R., Part 36, including
 22
      the ADA Accessibility Guidelines for Buildings and Facilities (“ADAAG”) at Part
 23
 24   36, Appendix A.
 25
            35.    If removal of any barrier is not readily achievable, a failure to make
 26
      goods, services, facilities, or accommodations available through alternative
 27
 28   methods is also prohibited if these methods are readily achievable. 42 U.S.C. §
                                           19
                                        COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 20 of 24 Page ID #:20



  1   12182(b)(2)(A)(v).
  2
            36.     Plaintiff alleges that Defendants can easily remove the architectural
  3
  4   barriers at their facility without much difficulty or expense, and that Defendants

  5   violated the ADA by failing to remove those barriers because removal was readily
  6
      achievable. There are companies in the area which can repaint parking areas for as
  7
  8   little as $350. Defendants can afford such costs, which are a fraction of what
  9   Defendants receive in rental profits for such a large and expensive property.
 10
            37.     Alternatively, if it was not “readily achievable” for Defendants to
 11
 12   remove barriers at their facilities, Defendants violated the ADA by failing to make
 13   the required services available through alternative methods, which are readily
 14
      achievable.
 15
 16         38.     On information and belief, the facility was modified after January 26,
 17   1992, mandating compliance access requirements under the ADA.
 18
            39.     The ADA requires that facilities altered in a manner that affects or
 19
 20   could affect their usability must be made readily accessible to individuals with
 21
      disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
 22
            40.     Plaintiff alleges that Defendants altered the facilities at the Property in
 23
 24   a manner that violated the ADA, and/or failed to make the Property readily
 25
      accessible to physically disabled persons, including Plaintiff, to the maximum
 26
      extent feasible.
 27
 28         41.     The ADA also requires reasonable modifications in policies, practices,
                                            20
                                         COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 21 of 24 Page ID #:21



  1   or procedures, when such modifications are necessary to afford goods, services,
  2
      facilities, privileges, advantages, or accommodations to individuals with
  3
  4   disabilities, unless the entity can demonstrate that making such modifications

  5   would fundamentally alter the nature of such goods, services, facilities, privileges,
  6
      advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
  7
  8         42.    Plaintiff alleges that Defendants violated the ADA by failing to make
  9   reasonable modifications in policies, practices, or procedures at the Property when
 10
      these modifications were necessary to afford (and would not fundamentally alter the
 11
 12   nature of) the goods, services, facilities, privileges, advantages, or accommodations.
 13         43.    Plaintiff seeks a finding from this Court that Defendants violated the
 14
      ADA, so that Plaintiff may pursue damages under California’s Unruh Civil Rights
 15
 16   Act for Disable Persons Act.
 17         44.    Here Defendants’ failure to make sure that accessible facilities were
 18
      available and ready to be used by the Plaintiff was/is a violation of law.
 19
 20         45.    Plaintiff would like to continue to frequent Defendants’ property
 21
      because it is close to his home. However, Plaintiff is deterred from doing so
 22
      because Plaintiff has been discriminated against and is aware of accessibility
 23
 24   barriers at the Property.
 25
            46.    Among the remedies sought, Plaintiff seeks an injunction order
 26
      requiring compliance with state and federal access laws, and remediation of all the
 27
 28   existing access violations at the Property.
                                          21
                                       COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 22 of 24 Page ID #:22



  1     V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
  2
                                     (Cal. Civ. Code § 51-53.)
  3
  4
                                      (Against All Defendants)
  5
               47.   Plaintiff repleads and incorporates by reference, as though fully set
  6
  7   forth herein, the allegations contained in all prior paragraphs of this complaint.
  8
               48.   California Civil Code § 51 states, in part: “All persons within the
  9
      jurisdictions of this state are entitled to the full and equal accommodations,
 10
 11   advantages, facilities, privileges, or services in all business establishments of every
 12
      kind whatsoever.”
 13
 14
               49.   California Civil Code § 51 also states, in part: “No business

 15   establishment of any kind whatsoever shall discriminate against any person in this
 16
      state because of the disability of the person.”
 17
 18            50.   California Civil Code § 51(f) specifically incorporates, by reference,

 19   an individual’s rights under the ADA, into the Unruh Civil Rights Act. (“Unruh
 20
      Act”).
 21
 22            51.   The Unruh Act also provides that a violation of the ADA, or California

 23   state accessibility regulations, is a violation of the Unruh Act Cal. Civ. Code §
 24
      51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D.
 25
 26   Cal. 1994).

 27            52.   Defendants’ above-mentioned acts and omissions have violated the
 28
                                            22
                                         COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 23 of 24 Page ID #:23



  1   Unruh Act by denying Plaintiff his rights to full and equal use of the
  2
      accommodations, advantages, facilities, privileges, and services they offer, on the
  3
  4   basis of Plaintiff’s disability.

  5          53.    Defendants’ above-mentioned acts and omissions have also violated
  6
      the Unruh Act by denying Plaintiff his rights to equal access pursuant to the ADA;
  7
  8   and, thus, Defendants are liable for damages. Cal. Civ. Code § 51(f), 52(a).
  9          54.    Because violation of the Unruh Act resulted in difficulty, discomfort,
 10
      and/or embarrassment for Plaintiff, the Defendants are each also responsible for
 11
 12   statutory damages, such as a civil penalty. Cal. Civ. Code § 55.56(a)(c).
 13          55.    Plaintiff was actually damaged.
 14
      //
 15
 16   //
 17   //
 18
      //
 19
 20   //
 21
      //
 22
      //
 23
 24   //
 25
      //
 26
      //
 27
 28   //
                                            23
                                         COMPLAINT
Case 2:20-cv-11037-DOC-KS Document 1 Filed 12/04/20 Page 24 of 24 Page ID #:24



  1         56.      Plaintiff was damaged by Defendants’ wrongful conduct, and seeks
  2
      statutory minimum damages of four thousand dollars ($4,000) for each offense.
  3
  4                                  PRAYER FOR RELIEF

  5                  WHEREFORE, Plaintiff prays for judgment against Defendants, as
  6
      follows:
  7
  8         1. For injunctive relief, compelling Defendants to comply with the
  9               Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
 10
                  Plaintiff is not invoking section 55 of the California Civil Code and is not
 11
 12               seeking injunctive relief under the Disabled Person Acts.
 13         2. Damages under the Unruh Civil Rights Act, which provides for actual
 14
                  damages and a statutory minimum of $4,000 per each offense.
 15
 16         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
 17               42 U.S.C. § 12205, and Cal. Civ. Code § 52.
 18
                                         JURY DEMAND
 19
 20   Plaintiffs demand a trial by jury on all issues so triable.
 21
 22
      DATED: November 25, 2020 THE LAW OFFICE OF HAKIMI & SHAHRIARI
 23
 24
 25                                      By:   /s/ Peter Shahriari, Esq.____________
                                               PETER SHAHRIARI, ESQ.
 26                                            Attorney for Plaintiff, Phillip Walker
 27
 28
                                            24
                                         COMPLAINT
